Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
 
AS directed by applicant, claim 1 and 6 are amended and claims 12-15 are added.  Claims 2, 3, 9-11 are previously cancelled. Thus, claims 1, 4-8 and 12-15 are currently pending.  This is a Non- Final Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a bearing unit bearing the object” in claim 6; “a bearing unit” in claim 1; “a driving unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In paragraph 36 of the specification, the “bearing unit” is described at least as a “stage” for bearing the object.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, and 12-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe the “driving unit” with sufficient structure.  In the figures, for instance, it is just a “black box” with no identifiable structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,4-8, and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the driving mechanism” and it is unclear what the driving mechanism is or how it drives the other elements as claimed.  For purposes of examination, it is anything that moves or adjusts the other elements as claimed. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4,  5,  6, 7, and 8 is/are rejected under 35 U.S.C. 103 as obvious over Kitai (U.S. Patent Application Publication 20050161444) in view of Gonoe (U.S. Patent Application Publication 2007/ 0228100) and Wakayama (U.S. Patent Application Publication 2006/ 0137505)
Regarding claim 1, Kitai discloses a method used for an axially adjustable light spot is applied to an object (Abstract, Title, “flexible scan field; “adjust pupil size” as moves), and the method for adjusting an axially adjustable light comprises: providing a light to generate an initial light spot (Fig. 1; laser source 115);  
5disposing an optical component (beam expander 125, mirror 135, focus lens 140) in order to direct the initial light spot to form a projection light spot at an application point of the object (22), wherein at least one of a direction, an angle, a size (fig. 3A; ¶0019 “spot size control)), a focal point, and an optical path (fig. 3D) of the initial light spot is changed by the optical component; 
providing a bearing unit (stage 152 for processing; the “bearing unit in applicant’s specification is a “stage” as well) to selectively change a position of the projection light spot applied at the application point of the object;
providing a driving unit (¶0045; fig. 2; “system controller 155 includes all driving controls for the laser beam emitter 114 and the beam directing optics”) in order to drive the optical component to adjust the 10projection light spot on the object such that the projection light spot on the object is the same or different in angle from the initial light spot (adjust the projection light, to have it move or change, as above); 
Kitai does not disclose providing a cooling unit to reduce the temperature of the application point after the projection light spot is applied onto the application point of the object, wherein the cooling unit is movable by driving the driving unit.
Regarding the cooling unit, Gonoe teaches a cooling unit (Fig. 1, ¶0004 Refrigerant nozzle 103 to form cooling spot ‘C’) disposed on a side of the bearing unit (¶0155, table 26), and a medium is generated by the projection light spot applied onto the object (¶0004, jet of refrigerant).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kitai with the teachings of Gonoe, in order to cool the spot where the laser processing is taking place already, and therefore, getting the piece to cool down quickly so that the workpiece is more quickly prepared for its next process.
Regarding the “cooling unit is movable by the driving unit” it is noted that in Gonoe, the laser and the cooling unit are together, and arguably would move together if put in Kitai, or move relative to the work-piece, as in Gonoe  (Gonoe, Fig. 2 element 54; ¶126 indicates that the beam spot and the cooling spot can move together relative to the spot; it is noted that the drive unit of Kitai is robust in that 155 controls both the optical elements and the stage direction).  Although the cooling unit and the object move relative to each other, it is, in fact, the bearing unit/stage that is being moved in Gonoe.  However, though, prior art does teach that the cooling unit can also be “disposed on the side of the bearing unit…[and] movable by the driving unit”. Wakayama teaches it is conventional having a  cooling unit (7) “disposed on the side of the bearing unit (Wakayama, figs. 1 & 2; unit 7 on the side of stage/bearing unit 101) and movable by the driving unit (Wakayama, elements 102, driving apparatus 11).  Thus, It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Wakayama driving unit with Kitai’s driving unit, because the substitution of one known element for another would have yielded predictable results of moving the cooling unit with the laser spot in relation to the work-piece, and both these ways are known and typical of moving a cooling unit with a laser head (the beam spot small movements, e.g. changes of angles, would be affected by Kitai’s beam directing optics, and the large movements covering the length of the work-piece could be covered by the driving unit moving the whole head and the cooling unit of taught by Wakayama).
Regarding claim 4, Kitai in view of Gonoe and Wakayama teach all the limitations of claim 1, as above, and further teach a method wherein the bearing unit is driven by the driving unit (fig. 2; 155) such that the bearing unit (Kitai, 152) is moved toward an X-axis, a Y-axis or a component  direction thereof, or the bearing unit is rotated with an angle 

Regarding claim 5, Kitai in view of Gonoe and Wakayama teach all the limitations of claim 1, above, and further teach a method used for an axially adjustable light spot wherein the light is driven to rotate by the driving unit in order to selectively change the position of the projection light spot on the object (Kitai, figs. 3A, 3B, 4  is how spot is adjusted axially and rotated around scan field).
	

Regarding claim 6, Kitai discloses an axially adjustable light spot system applied to an object, and the axially adjustable light spot system comprises:  
a bearing unit bearing the object (152) 30; 
10a light source unit (115) disposed on a side of the bearing unit (controller 115 incorporates driving components, and the laser beam is at its side, fig. 2), and a light with an initial light spot is generated by the light source unit (fig. 2, spot at 122); 
an optical component (125,135,140) disposed of in an optical path between the light source unit and the bearing unit, at least one of a direction, an angle, a size, a focal point 5and an optical path of the initial light spot is changed by the optical component in order to form a projection light spot on the object (see fig. 1, at least one of these, e.g. an angle, are changed); 
a driving unit ((¶0045; fig. 2; “system controller 155 includes all driving controls for the laser beam emitter 114 and the beam directing optics”, driving unit is also connected to stage/bearing unit155, 110) connected to the bearing unit and the optical component, and a driving signal (¶0019) is received by the driving unit in order to adjust at least one of a shift amounts, a shift velocity, a rotation moment and a rotation speed of the 10bearing unit and the optical component (¶0019, with all the parameters and receiving of the signals); and a processing unit (512, within 155, fig. 5) connected to the driving unit, and the processing unit outputs the driving signal (¶0065; “to generate control signals”).
Kitai does not disclose and wherein the and a cooling unit adjacent to a side of the bearing unit, wherein a medium is generated by the cooling unit in order to reduce a heat energy generated by the projection light spot applied onto the object, and the cooling unit is movable by driving the driving unit.  
Regarding the cooling unit, Gonoe teaches a cooling unit (Fig. 1, ¶0004 Refrigerant nozzle 103 to form cooling spot ‘C’) disposed on a side of the bearing unit (¶0155, table 26), and a medium is generated by the projection light spot applied onto the object (¶0004, jet of refrigerant).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kitai with the teachings of Gonoe, in order to cool the spot where the laser processing is taking place already, and therefore, getting the piece to cool down quickly so that the workpiece is more quickly prepared for its next process.
Regarding the “cooling unit is movable by the driving unit” it is noted that in Gonoe, the laser and the cooling unit are together, and arguably would move together if put in Kitai, or move relative to the work-piece, as in Gonoe  (Gonoe, Fig. 2 element 54; ¶126 indicates that the beam spot and the cooling spot can move together relative to the spot; it is noted that the drive unit of Kitai is robust in that 155 controls both the optical elements and the stage direction).  Although the cooling unit and the object move relative to each other, it is, in fact, the bearing unit/stage that is being moved in Gonoe.  However, though, prior art does teach that the cooling unit can also be “disposed on the side of the bearing unit…[and] movable by the driving unit”. Wakayama teaches it is conventional having a  cooling unit (7) “disposed on the side of the bearing unit (Wakayama, figs. 1 & 2; unit 7 on the side of stage/bearing unit 101) and movable by the driving unit (Wakayama, elements 102, driving apparatus 11).  Thus, It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Wakayama driving unit with Kitai’s driving unit, because the substitution of one known element for another would have yielded predictable results of moving the cooling unit with the laser spot in relation to the work-piece, and both these ways are known and typical of moving a cooling unit with a laser head (the beam spot small movements, e.g. changes of angles, would be affected by Kitai’s beam directing optics, and the large movements covering the length of the work-piece could be covered by the driving unit moving the whole head and the cooling unit of taught by Wakayama).


Regarding claim 7, Kitai in view of Gonoe and Wakayama teach all the limitations of claim 6 and further teach a device wherein the light source unit (115) is connected to the driving unit (155,110), and at least one of a shift amounts, a 15shift velocity, a rotation amount and a rotation speed of the light source unit is adjusted by the driving unit (Kitai, ¶0040, control position, velocity, only )

Regarding claim 8, Kitai in view of Gonoe and Wakayama teaches all the limitations of claim 6, as above, and further teaches a system wherein at least one operation of a rotation and a shift of the optical component is performed through the driving unit in order to form a projection light spot different in angle from the 20initial light spot (Kitai, keep the spot in what will be 3A-3B and Fig.4, in other locations and sizes etc.).  

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as obvious over Kitai (U.S. Patent Application Publication 20050161444) in view of Gonoe (U.S. Patent Application Publication 2007/ 0228100) and Wakamaya (U.S. Patent Application Publication 2006/ 0137505), and further in view of Sancho Diaz (U.S. Patent Application Publication 2018/ 0071864)

Regarding claim 12, Kitai in view of Gonoe and Wakayama teaches all the limitations of claim 1, as above, but does not further teach a method wherein, when the projection light spot on the object is moved along a predetermined track to cut the object, an orientation of the projection light spot on the object is adjusted by the optical component, so that a same side of the projection light spot is always oriented in a direction along the predetermined track in order to provide the same or similar energy distribution for the object.  However, Sancho Diaz teaches wherein, when the projection light spot on the object is moved along a predetermined track to cut the object, an orientation of the projection light spot on the object is adjusted by the optical component, so that a same side of the projection light spot is always oriented in a direction along the predetermined track in order to provide the same or similar energy distribution for the object (Sancho Diaz, fig. 1D, effective spot 21 following the arrow on surface 100B, ¶0042, 2 dimensional energy distribution with a leading portion).  The advantage would be to have the same heating profile throughout the heating of the surface, to have the same resultant heating, whether cutting or scoring or some other laser process, resulting in virtual identical processing/cutting along the path.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Kitai in view of Gonoe with the further teaching Sancho Diaz, to keep the orientation of the laser spot as it travels along the path to have the same heating profile throughout the heating of the surface, to have the same resultant heating, whether cutting or scoring or some other laser process, resulting in virtual identical processing/cutting along the path.  

Regarding claim 13, Kitai in view of Gonoe and Wakayama teaches all the limitations of claim 1, as above, but does not further teach a method wherein the projection light spot on the object is rotated by the optical component so as to adjust a moving direction of a same side of the projection light spot.  However, Sancho Diaz teaches a method wherein the projection light spot on the object is rotated by the optical component so as to adjust a moving direction of a same side of the projection light spot (Sancho Diaz, 1D, can see that the front side of effective spot 21 is being adjusted to round the corner and keep the leading edge in front).  The advantage of such an orientation would be to tailor the energy distribution and keep it the same as it is traveling over a surface (Sancho Diaz, ¶0042), to have the same resultant heating, whether cutting or scoring or some other laser process, resulting in virtual identical processing/cutting along the path. Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Kitai in view of Gonoe with the further teaching Sancho Diaz, to tailor the energy distribution to keep the orientation of the laser spot as it travels along the path to have the same heating profile throughout the heating of the surface, to have the same resultant heating, whether cutting or scoring or some other laser process, resulting in virtual identical processing/cutting along the path.
Regarding claim 14, Kitai in view of Gonoe and Wakayama teaches all the limitations of claim 6, as above, but does not further teach an apparatus, wherein, when the projection light spot on the object is moved along a predetermined track to cut the object, an orientation of the projection light spot on the object is adjusted by the optical component, so that a same side of the projection light spot is always oriented in a direction along the predetermined track in order to provide the same or similar energy distribution for the object.  However, Sancho Diaz teaches wherein, when the projection light spot on the object is moved along a predetermined track to cut the object, an orientation of the projection light spot on the object is adjusted by the optical component, so that a same side of the projection light spot is always oriented in a direction along the predetermined track in order to provide the same or similar energy distribution for the object (Sancho Diaz, fig. 1D, effective spot 21 following the arrow on surface 100B, ¶0042, 2 dimensional energy distribution with a leading portion).  The advantage would be to have the same heating profile throughout the heating of the surface, to have the same resultant heating, whether cutting or scoring or some other laser process, resulting in virtual identical processing/cutting along the path.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Kitai in view of Gonoe with the further teaching Sancho Diaz, to keep the orientation of the laser spot as it travels along the path to have the same heating profile throughout the heating of the surface, to have the same resultant heating, whether cutting or scoring or some other laser process, resulting in virtual identical processing/cutting along the path.  

Regarding claim 15, Kitai in view of Gonoe and Wakayama teaches all the limitations of claim 6, as above, but does not further teach a method wherein the projection light spot on the object is rotated by the optical component so as to adjust a moving direction of a same side of the projection light spot.  However, Sancho Diaz teaches a method wherein the projection light spot on the object is rotated by the optical component so as to adjust a moving direction of a same side of the projection light spot (Sancho Diaz, 1D, can see that the front side of effective spot 21 is being adjusted to round the corner and keep the leading edge in front).  The advantage of such an orientation would be to tailor the energy distribution and keep it the same as it is traveling over a surface (Sancho Diaz, ¶0042), to have the same resultant heating, whether cutting or scoring or some other laser process, resulting in virtual identical processing/cutting along the path. Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Kitai in view of Gonoe with the further teaching Sancho Diaz, to tailor the energy distribution to keep the orientation of the laser spot as it travels along the path to have the same heating profile throughout the heating of the surface, to have the same resultant heating, whether cutting or scoring or some other laser process, resulting in virtual identical processing/cutting along the path.

25 
Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that the cooling unit is not movable by the driving unit (Remarks, p. 7 ¶1, middle of the page).  However, the new reference Wakamaya specifically addresses this, that the relative movement of the cooling unit together with the laser, recognized in Gonoe, may be substituted with a teaching to actually move then together, such as in Wakamaya, in order to move them together in an expected manner, keeping the coolant on the laser spot while covering distance on the work-piece.  New claims 12-15 are rejected over a further piece of art, see rejection above.

Please contact examiner regarding any questions or concerns.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761